MEMORANDUM **
Carlos Deaguero appeals from his guilty-plea conviction and 108-month sentence for conspiracy to possess with intent to distribute a controlled substance, and money laundering, in violation of 21 U.S.C. § § 846 and 841(a)(1) and (b)(1)(A), and 18 U.S.C. § 1956(h), respectively. Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Deaguero’s counsel has filed a brief stating there are no grounds for relief, along with a motion to withdraw as counsel of record. We have provided the appellant an opportunity to file a pro se supplemental brief. No pro se supplemental brief or answering brief has been filed.
We have independently reviewed the record pursuant to Penson v. Ohio, 488 U.S. 75, 82-83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988). We affirm the conviction. Because Deaguero knowingly and voluntarily waived his right to appeal his sentence and was sentenced within the terms of the plea agreement, we enforce the waiver and dismiss the appeal of his sentence. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir.2000).
Accordingly, we GRANT counsel’s motion to withdraw, AFFIRM the conviction, and DISMISS the appeal of the sentence.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.